Case: 4:20-cv-00690-JAR Doc. #: 20 Filed: 06/10/20 Page: 1 of 1 PagelD #: 59

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

YIELD NATION, LLC and
BENJAMIN BUCKWALTER,

Plaintiffs, No. 4:20-cv-00690-JAR
vs.

ADAM CLARK, etal

ee ee ee ee ee”

Defendants.
DISMISSAL WITHOUT PREJUDICE
Comes now Plaintiffs and dismisses their cause of action against Defendants, Adam
Clark, Amanda Clark, Kevin Schwers and Amelia Schwers in the above-referenced cause

of action without prejudice at Plaintiff's costs.

 

SUDDARTH & KOOR, L.L.C.
ANDREW H. KOOR, #35384MO
Attorney for Plaintiffs

755 West Terra Lane

O'Fallon, MO 63366

(636) 240-7644

(636) 240-4644-facsimile
akoor@suddarthandkoor.com

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing was sent via the
court’s electronic filing system this 1Q_ day of June, 2020/to: Matthew K. Crane, Attorney
for Defendants, 7733 Forsyth Blvd., Ste. 1900, St. yy 63105.

 

e
